USCA11 Case: 20-12873    Date Filed: 03/01/2021      Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12873
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:19-cv-03469-SDG

WILLIAMS, SCOTT & ASSOCIATES LLC, et al.,

                                                Plaintiff,

JOHN T. WILLIAMS,

                                                Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 1, 2021)

Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12873       Date Filed: 03/01/2021    Page: 2 of 4



      John Williams, proceeding pro se, appeals the dismissal of his amended

complaint brought under the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671 et

seq. Williams asserts he pleaded plausible facts to show there was a conspiracy

among federal judges, agents, and lawyers to alter or falsify documents, including

warrants, to seize $25,000.00 from his company’s bank account.

      We review a district court’s dismissal of a complaint that was filed in forma

pauperis (IFP) as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) for an abuse of

discretion. Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). Section

1915(e) of the Prison Litigation Reform Act provides that any IFP action shall be

dismissed “at any time if,” in relevant part, it “is frivolous.” 28 U.S.C.

§ 1915(e)(2)(B)(i). We hold “the allegations of a pro se complaint to less stringent

standards than formal pleadings drafted by lawyers.” Campbell v. Air Jamaica

Ltd., 760 F.3d 1165, 1168 (11th Cir. 2014). However, “this leniency does not give

[us] license to serve as de facto counsel for a party, or to rewrite an otherwise

deficient pleading in order to sustain an action.” Id. at 1168-69 (quotations

omitted). Further, “issues not briefed on appeal by a pro se litigant are deemed

abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      As an initial matter, Williams fails to address the district court’s dispositive

finding that his amended complaint was a shotgun pleading. Accordingly, we

affirm the district court’s dismissal on this basis. See Sapuppo v. Allstate Floridian


                                           2
          USCA11 Case: 20-12873        Date Filed: 03/01/2021    Page: 3 of 4



Ins. Co., 739 F.3d 678, 682-83 (11th Cir. 2014) (explaining we can affirm on the

ground that the appellant has abandoned any arguments regarding the district

court’s dispositive holdings, even if the district court’s holdings are in the

alternative).

      In any event, the district court did not abuse its discretion in dismissing the

amended complaint as frivolous. Williams’s naked assertions of a conspiracy

involving more than a dozen federal agents, judges, and lawyers, without any

sufficient supporting factual allegations to allege a plausible claim, is the type of

fanciful complaint the frivolity screening seeks to reject. See Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992) (stating a claim is factually frivolous “only

if the facts alleged are clearly baseless, a category encompassing allegations that

are fanciful, fantastic, and delusional” (citations and quotations omitted)); see also

Phillips v. Mashburn, 746 F.2d 782, 783, 785 (11th Cir. 1984) (upholding the

district court’s dismissal without prejudice of an IFP 42 U.S.C. § 1983 complaint

as frivolous when it presented merely a “naked assertion of a conspiracy between a

state judge and private defendants without supporting operative facts”). The

district court did not abuse its discretion in dismissing the amended complaint as

frivolous because its factual contentions were pure conjecture and baseless, as

Williams failed to support his numerous accusations of falsified court documents

and records, forged signatures, and untimely account freezes with any factual


                                           3
          USCA11 Case: 20-12873          Date Filed: 03/01/2021   Page: 4 of 4



allegations other than conclusory and dubious statements. See Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001) (stating § 1915 “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but

also the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless” (quotations

omitted)); Napier, 314 F.3d at 531 (explaining a claim is frivolous if it is without

arguable merit in either fact or law).

      AFFIRMED.




                                             4